DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 19, 20, 22, 24-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al. (US 5,658,259).

With regard to claim 16, see Figs. 2 and 3 septum 22.
With regard to claim 17, see Figs. 2 and 3 member 112, Col. 7 lines 24-26.
With regard to claim 19, spring 62 drives the syringe forward which overcomes the force of spring 42 to move to the position in Fig. 3 as such spring 62 must have a greater biasing force than 42.
With regard to claim 20, see Fig. 1 stopper member/ram 28, biasing member 68.
With regard to claim 22, see Fig. 1 release 76, Col. 6 line 61-Col. 7 line 6.
With regard to claim 24, see Fig. 1 ram 66, Col. 7 lines 1-10.

With regard to claim 26, see sleeve 40, moveable between a retracted position in Fig. 3 to an extended position in Fig. 4.
With regard to claim 27, see Col. 7 lines 41-43.
With regard to claim 28, Pearson et al. teach a method comprising moving a syringe distally within an injector body of an injector device from a first position in which the syringe is spaced from a needle held in the injector body by a needle holder into a second position under a bias of a syringe biasing member, wherein a needle holder biasing member is configured to bias the needle holder into an extended position (Fig. 2 member 42); wherein the syringe engages a proximal end of the needle in the second position (see transition from Fig. 2 to Fig. 3, syringe 11, needle 34, holder 30, biasing member 62, Col. 7 lines 1-10).
With regard to claim 29, see Fig. 3, Col. 7 lines 41-43.
With regard to claim 30, see sleeve 40 (transition from Fig. 3 to Fig. 4, locked via 114, Col. 6 lines 54-57).
With regard to claim 31, see Fig. 2 member 42, spring 42 connects the needle holder and the syringe as it allows the needle to pierce the syringe, further these components are structurally connected to each other.
With regard to claim 32, see Figs. 2-4, member 28.
With regard to claim 33, see Fig. 1 release 76, Col. 6 line 61-Col. 7 line 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 5,658,259) as applied to claim 20 above, and further in view of Hansen et al. (US 2017/0143902).
With regard to claims 21 and 23, Pearson et al. teach a device substantially as claimed.  Pearson et al. do not disclose the stopper biasing member is a coil spring or that the stopper biasing member is with a hollow section of a syringe ram.  However, Hansen et al. teach an autoinjector in which the syringe is biased by a coil spring 340 and the stopper 630 is actuated via a hollow ram 310 which retains a coil spring 330 to bias the stopper ([0104], [0107]) and further that equivalent driving mechanisms can be used ([0108]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a ram and spring in Pearson et al. as in Hansen et al. as such a substitution for one known driving means for another would provide equivalent driving means and yield the same predictable result and Hansen et al. teach various driving mechanisms may be suitably used.
Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.  Applicant argues that in Pearson the needle holder biasing member does not bias the needle holder into an extended position.  The Examiner finds spring 42 to function in a manner similar to Applicant.  In Applicant’s invention the spring itself is extended in an initial position (Fig. 2 member 126).  Applicant’s spring does not move the needle holder forward independently under its own bias from the retracted to the extended position, the spring is compressed under force from the syringe.  Spring 126 is pushed forward to the extended position under force from .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783